DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Wu) (US 2012/0086959 A1) in view of Koh et al. (Koh) (US 2013/0335761 A1).
Regarding claim 1, Wu discloses an apparatus (e.g., FIG. 3 is a functional block diagram of one example color management system, paragraph 22), comprising: 
a plurality of fluid ejection devices to eject a plurality of fluids containing a plurality of different colorants (e.g., A "color separation" refers to an individual separation corresponding to one of the colorants of a target marking system. For example, there are 4 separations: C, M, Y, K for a 4-color CMYK printer. Combinations of all color separations can be used to produce a range of colors by the target marking system, paragraph 33); 
a database to store an entry for a spot color, wherein the entry defines a first subset of the plurality of fluids that combines to emulate the spot color (e.g., system and method for deriving optimum CMYK values, with significantly reduced computational effort, by using a set of printer profiles with different pre-computed GCR strategies. The teachings hereof are applicable to spot color emulation for CMYK as well as N-color printing in xerographic and color marking devices, paragraph 29) and a second subset of the plurality of fluids that combines to emulate the spot color, wherein the second subset maximizes a number of the plurality of colorants used (e.g., for a CMYK printer, a C-only test patch is a single-separation color test patch. A "multi-separation color" refers to a color specified with more than one of the color separations for a target marking system. For example, for a CMYK printer, a red test color is a multi-separation color test patch, using combinations of at least the M and Y separations at some pre-determined levels, paragraph 33); and 
Wu does not specifically disclose a raster image processor to convert a page description of an image including the spot color into rasterized image data, wherein the rasterized image data uses the second subset of the plurality of fluids in place of a premixed formulation to print the spot color.  
	Koh discloses a raster image processor to convert a page description of an image including the spot color into rasterized image data, wherein the rasterized image data uses the second subset of the plurality of fluids in place of a premixed formulation to print the spot color (e.g., The printing system 104 includes a raster image processor (RIP) 106, which produces a raster image (also referred to as a bitmap) based on the input (e.g., input chart 102) to the printing system 104. The RIP 106 in the printing system 104 produces a raster image that emulates the spot colors in the input chart 102. The printing system 104 is associated with a particular set of inks and a corresponding device dependent color space, such as the CMYK (cyan, magenta, yellow, and black) color space, CMYKOV (cyan, magenta, yellow, black, orange, violet) color space, CMYKOVG (cyan, magenta, yellow, black, orange, violet, green) color space, or any other color space having n colors, where n is an integer number greater than or equal to 3, paragraph 17).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Wu to include a raster image processor to convert a page description of an image including the spot color into rasterized image data, wherein the rasterized image data uses the second subset of the plurality of fluids in place of a premixed formulation to print the spot color as taught by Koh. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Wu by the teaching of Koh to have better image quality.

Regarding claim 2, Wu discloses wherein the second subset also maximizes a number of fluid ejection dies of the fluid ejection devices that is used to emulate the spot color in an output of the apparatus (e.g., methods for determining spot color recipes for use in spot color emulation for N-color printing, which produce spot colors which are not only accurate in color but are also smooth, paragraph 4).  

Regarding claim 3, Wu discloses wherein the apparatus is an inkjet printing device (e.g., A spot color of interest is also intended to include non-standard spot colors that may be defined by hardcopy samples which may have been printed with any known printing technology such as, for example, offset lithography, gravure, flexography, xerography, inkjet, etc, paragraph 37).  

Regarding claim 5, Wu discloses a non-transitory machine-readable storage medium encoded with instructions executable by a processor, the machine-readable storage medium (e.g., The workstation includes a Computer program product 312 contains machine readable instructions and other executable program instructions and data for implementing the present method described above with respect to the flow diagram of FIG. 2, paragraph 63). The remaining of claim 5 limitations are similar to limitations of claim 1. Therefore claim 5 is rejected as set forth above as claim 1.

Regarding claim 6, Wu discloses wherein the second subset includes a greater number of different colorants than the first subset (e.g., A "color separation" refers to an individual separation corresponding to one of the colorants of a target marking system. For example, there are 4 separations: C, M, Y, K for a 4-color CMYK printer. Combinations of all color separations can be used to produce a range of colors by the target marking system, paragraph 33).  

Regarding claim 7, Wu discloses wherein the number of different colorants used to emulate the spot color in the second subset is maximized (e.g., A "color separation" refers to an individual separation corresponding to one of the colorants of a target marking system. For example, there are 4 separations: C, M, Y, K for a 4-color CMYK printer. Combinations of all color separations can be used to produce a range of colors by the target marking system, paragraph 33) by: 
performing a first rasterization of a color swatch for the spot color, wherein the first rasterization produces a default colorimetric definition for the spot color that defines quantities of cyan, magenta, yellow, and black colorants to be mixed to emulate the spot color (e.g., method for deriving optimum CMYK values, with significantly reduced computational effort, by using a set of printer profiles with different pre-computed GCR strategies. The teachings hereof are applicable to spot color emulation for CMYK as well as N-color printing in xerographic and color marking devices, paragraph 29); 
performing a second rasterization of the color swatch for the spot color, wherein the second rasterization produces an alternative colorimetric definition for the spot color that defines quantities of cyan, magenta, yellow, black, and other colorants of the plurality of different colorants to be mixed to emulate the spot color; and 
maximizing a number of colorants used in the alternate colorimetric Page 3PATENT Atty. Dkt. No. 85808808 definition to produce the second subset (e.g., A "destination profile" provides a means for translating a standardized color space to the color space of a destination device. For example, a destination profile for a color printer provides a set of colorant values (e.g., CMYK) necessary to produce a given color (e.g., L*a*b*). For a 4-color (CMYK) printer, this involves a 3-to-4 transformation (L*a*b* to CMYK) which is "underdetermined". Thus, for many colors there are, in general, multiple solutions, i.e., more than one CMYK combination that produces a given L*a*b*. Even more combinations are possible when more than 4 colorants are used (e.g., CMYKOV), paragraph 34).  

Regarding claim 8, Wu discloses wherein the maximizing comprises: decomposing at least one colorant included in the alternate colorimetric definition into at least two colorants of the plurality of different colorants (e.g., A "color separation" refers to an individual separation corresponding to one of the colorants of a target marking system. For example, there are 4 separations: C, M, Y, K for a 4-color CMYK printer. Combinations of all color separations can be used to produce a range of colors by the target marking system., paragraph 33).  

Regarding claim 9, Wu discloses wherein the decomposing comprises: applying an inverse under color remove function to the at least one colorant (e.g., An "inverse printer model" converts values in a device-independent color space to values in a device-dependent color space for a target marking system , paragraph 35).  

Regarding claim 10, Wu discloses wherein the at least one colorant is a colorant other than cyan, magenta, or yellow (e.g., For a 4-color (CMYK) printer, this involves a 3-to-4 transformation (L*a*b* to CMYK) which is "underdetermined". Thus, for many colors there are, in general, multiple solutions, i.e., more than one CMYK combination that produces a given L*a*b*. Even more combinations are possible when more than 4 colorants are used (e.g., CMYKOV), paragraph 34).  

Regarding claim 11, Wu discloses wherein the instructions to generate rasterized image data comprise: 
instructions to transform a first version of the rasterized image data into a second version of the rasterized image data using a pre-determined transform designed to maximize the number of different colorants of the plurality of different colorants used to emulate the spot color (e.g., for each device category, a series of color transformations are included that perform the conversion between different color spaces. A "source profile" provides a means for translating a color space of a source device to a standardized color space. A "destination profile" provides a means for translating a standardized color space to the color space of a destination device. For example, a destination profile for a color printer provides a set of colorant values (e.g., CMYK) necessary to produce a given color (e.g., L*a*b*). For a 4-color (CMYK) printer, this involves a 3-to-4 transformation (L*a*b* to CMYK) which is "underdetermined". Thus, for many colors there are, in general, multiple solutions, i.e., more than one CMYK combination that produces a given L*a*b*. Even more combinations are possible when more than 4 colorants are used (e.g., CMYKOV), paragraph 34).  

Regarding claim 12, Wu discloses wherein the transform is implemented as a filter that overwrites the first version of the rasterized image data (e.g., For each device category, a series of color transformations are included that perform the conversion between different color spaces. A "source profile" provides a means for translating a color space of a source device to a standardized color space. A "destination profile" provides a means for translating a standardized color space to the color space of a destination device, paragraph 34).  

Regarding claim 13, Wu discloses a method (e.g., FIG. 3 is a functional block diagram of one example color management system wherein various aspects of the present method as described with respect to the flow diagram of FIG. 2 are performed, paragraph 22), comprising: 
identifying, in a page description language definition of an image, an object to be rendered in a spot color, wherein a first colorimetric definition for the spot color identifies a first subset of fluids, selected from a set of available fluids containing a plurality of different colorants, that combines to emulate the spot Page 4PATENT Atty. Dkt. No. 85808808color (e.g., system and method for deriving optimum CMYK values, with significantly reduced computational effort, by using a set of printer profiles with different pre-computed GCR strategies. The teachings hereof are applicable to spot color emulation for CMYK as well as N-color printing in xerographic and color marking devices, paragraph 29); 
retrieving, from a database, a second colorimetric definition for the spot color, wherein the second colorimetric definition for the spot color identifies a second subset of fluids, selected from the set of available fluids, that combines to emulate the spot color, and wherein the second subset maximizes a number of the different colorants used to emulate the spot color (e.g., for a CMYK printer, a C-only test patch is a single-separation color test patch. A "multi-separation color" refers to a color specified with more than one of the color separations for a target marking system. For example, for a CMYK printer, a red test color is a multi-separation color test patch, using combinations of at least the M and Y separations at some pre-determined levels, paragraph 33).
Wu does not specifically disclose generating rasterized image data for the page description language definition that specifies the use of the second colorimetric definition in place of a premixed formulation for the spot color to render the object in an output image. 
Koh discloses generating rasterized image data for the page description language definition that specifies the use of the second colorimetric definition in place of a premixed formulation for the spot color to render the object in an output image (e.g., The printing system 104 includes a raster image processor (RIP) 106, which produces a raster image (also referred to as a bitmap) based on the input (e.g., input chart 102) to the printing system 104. The RIP 106 in the printing system 104 produces a raster image that emulates the spot colors in the input chart 102. The printing system 104 is associated with a particular set of inks and a corresponding device dependent color space, such as the CMYK (cyan, magenta, yellow, and black) color space, CMYKOV (cyan, magenta, yellow, black, orange, violet) color space, CMYKOVG (cyan, magenta, yellow, black, orange, violet, green) color space, or any other color space having n colors, where n is an integer number greater than or equal to 3, paragraph 17).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Wu to include generating rasterized image data for the page description language definition that specifies the use of the second colorimetric definition in place of a premixed formulation for the spot color to render the object in an output image as taught by Koh. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Wu by the teaching of Koh to have better image quality.

Regarding claim 14, Wu discloses wherein the number of different colorants used to emulate the spot color in the second subset is maximized (e.g., A "color separation" refers to an individual separation corresponding to one of the colorants of a target marking system. For example, there are 4 separations: C, M, Y, K for a 4-color CMYK printer. Combinations of all color separations can be used to produce a range of colors by the target marking system, paragraph 33) by: 
performing a first rasterization of a color swatch for the spot color, wherein the first rasterization produces a default colorimetric definition for the spot color that defines quantities of cyan, magenta, yellow, and black colorants to be mixed to emulate the spot color (e.g., method for deriving optimum CMYK values, with significantly reduced computational effort, by using a set of printer profiles with different pre-computed GCR strategies. The teachings hereof are applicable to spot color emulation for CMYK as well as N-color printing in xerographic and color marking devices, paragraph 29); 
performing a second rasterization of the color swatch for the spot color, wherein the second rasterization produces an alternative colorimetric definition for the spot color that defines quantities of cyan, magenta, yellow, black, and other colorants of the plurality of different colorants to be mixed to emulate the spot color; and maximizing a number of colorants used in the alternate colorimetric definition to produce the second subset (e.g., A "destination profile" provides a means for translating a standardized color space to the color space of a destination device. For example, a destination profile for a color printer provides a set of colorant values (e.g., CMYK) necessary to produce a given color (e.g., L*a*b*). For a 4-color (CMYK) printer, this involves a 3-to-4 transformation (L*a*b* to CMYK) which is "underdetermined". Thus, for many colors there are, in general, multiple solutions, i.e., more than one CMYK combination that produces a given L*a*b*. Even more combinations are possible when more than 4 colorants are used (e.g., CMYKOV), paragraph 34).  

Regarding claim 15, Wu discloses wherein the maximizing comprises: decomposing at least one colorant included in the alternate colorimetric definition into at least two colorants of the plurality of different colorants (paragraph 35).  
16. (New) The apparatus of claim 1, wherein the spot color comprises a premixed color other than cyan, magenta, yellow, or black (e.g., Even more combinations are possible when more than 4 colorants are used (e.g., CMYKOV), paragraph 34).  
	
Regarding claim 16, Wu discloses wherein the spot color comprises a premixed color other than cyan, magenta, yellow, or black (e.g., The printing system 104 is associated with a particular set of inks and a corresponding device dependent color space, such as the CMYK (cyan, magenta, yellow, and black) color space, paragraph 17).  
Regarding claim 17, Wu discloses wherein a mixture of the second subset of the plurality of fluids appears to a human eye to be indistinguishable from the spot color (e.g., The present method is applicable to spot color emulation for CMYK as well as N-color printing, and can be used to optimize one or more of a wide variety of attributes, including graininess, mottle, color stability, ink cost, etc (which including a mixture of the second subset of the plurality of fluids appears to a human eye to be indistinguishable from the spot color), paragraph 16).  

Regarding claim 18, Koh discloses wherein the spot color is utilized in a solid fill area of the image (e.g., The inks used by the printing device 108 can be process inks (CMYK, CMYKOV) or customized inks, where a customized ink can be a special ink ordered to reproduce a particular spot color (e.g. Pantone 287 C). Using techniques according to some implementations, a proof can be generated that accurately reproduces the particular spot color as printed using the special ink by the printing system 104 (which including the spot color is utilized in a solid fill area of the image), paragraph 30).

Regarding claim 19, Koh discloses wherein an international color consortium device link profile of the raster image processor is set to replace the spot color with the second subset of the plurality of fluids as a default (e.g., A designer can specify content in a printable item through a spot color (e.g. Pantone named color). In the preparation for printing by the printing system, if a spot color is supposed to be reproduced by using a combination of C (cyan), M (magenta), Y (yellow) and K (black) inks or CMYKOV (cyan, magenta, yellow, black, orange, violet) inks, for example, the spot color is transformed into a device-independent form and in the end into amounts of CMYK or CMYKOV inks, paragraph 12).  

Regarding claim 20, Koh discloses wherein the second colorimetric definition selects, from among a plurality of possible sets of two or more fluid ejection devices, a most closely spaced set of fluid ejection devices to eject the second subset of the fluids (e.g., A designer can specify content in a printable item through a spot color (e.g. Pantone named color). In the preparation for printing by the printing system, if a spot color is supposed to be reproduced by using a combination of C (cyan), M (magenta), Y (yellow) and K (black) inks or CMYKOV (cyan, magenta, yellow, black, orange, violet) inks, for example, the spot color is transformed into a device-independent form and in the end into amounts of CMYK or CMYKOV inks, paragraph 12).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Wu) (US 2012/0086959 A1) in view of Koh et al. (Koh) (US 2013/0335761 A1) as applied to claim 1 above, and further in view of Clupper et al. (Clupper) (US 7,978,349 B1).
Regarding claim 4, Wu and Koh do not specifically disclose wherein the apparatus is a packaging web press.
Clupper discloses wherein the apparatus is a packaging web press {e.g., The time and number of steps required to print documents is shortened considerably by the novel combination of printing form and variable data simultaneously and printing multiple lanes of statements in a single continuous process. Printing speeds comparable with traditional offset gresses printing fixed images are possible for customer statements and documents with color form data and variable data, column 8, lines 1-7).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Wu and Koh to include disclose wherein the apparatus is a packaging web press as taught by Clupper. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Wu by the teaching of Koh to effectively produce image/document.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/Primary Examiner, Art Unit 2672